                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 ANGEL RUIZ RIVERA                                   CIVIL NO. 20-CV-1715

         Plaintiff                                   JURY DEMAND
                                                     AGE DISCRIMINATION;
                       v.                            SEX / GENDER DISCRIMINATION
                                                     RETALIATION;
 ICF INCORPORATED, L.L.C;                            UNPAID    WAGES,    LUNCH   AND
 ABC Insurance Company;                              OVERTIME.
 Person A, B and C

         Defendants,


               MOTION TO RESTRICT MOTION INFORMING STATUS OF CASE

TO THE HONORABLE COURT:

        NOW COMES the undersigned counsel and very respectfully STATES, ALLEGES AND

REQUESTS as follows:

1.      The undersigned counsel filed an informative motion that mentioned or addressed matters

considered privileged under this Court’s Local Rules and was, thus, filed with an Ex Parte

restriction.

        WHEREFORE, the undersigned counsel respectfully request this Honorable Court grant

this motion to restrict and maintain the ex parte restriction used when filing Docket # 21.

RESPECTFULLY SUBMITTED

In San Juan, Puerto Rico, on April 21, 2021.

CERTIFICATE OF SERVICE: I hereby certify having send a true and exact copy of the

present motion to Plaintiff, Angel Ruiz Rivera, at angelruizrivera@gmail.com.




                                                 1
    S/ David K. Rodríguez Encarnacion
    USDC Num. 215707
    P.O. Box 29477
    San Juan, P.R., 00929-0477
    Tel. (787) 775-5759
    Fax. (787) 782-9377
    Email: dkre@me.com




2
